                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CIGNA CORPORATION,                                         CIVIL ACTION

        Plaintiff,
                                                            NO. 21-90-KSM
        v.

 CELGENE CORPORATION, et al.,

        Defendants.


                                            ORDER

       AND NOW, this 24th day of May, 2021, upon consideration of the parties’ Joint Motion

to Transfer Venue (Doc. No. 17) and Supplemental Memorandum in Support of Joint Motion to

Transfer Venue (Doc. No. 19), and for the reasons discussed in the accompanying memorandum,

it is ORDERED as follows:

       1.      The Joint Motion (Doc. No. 17) is GRANTED.

       2.      The Clerk of Court is directed to TRANSFER this lawsuit to the United States

District Court for the District of New Jersey pursuant to 28 U.S.C. § 1404(a).

IT IS SO ORDERED.

                                                     /s/ Karen Spencer Marston
                                                     ______________________________
                                                     KAREN SPENCER MARSTON, J.
